Jenkins, P. J.,
dissenting. “The mere fact that there is a slight difference between floor levels in different parts” of a business building “which the public are invited to enter does not in itself constitute negligence.” 45 C. J. 866. Such a variation of level in buildings, amounting to only a few inches (4 to 6 as shown in adjudicated cases), constitutes a common method of construction, *597and does not of itself render it defective or negligent. Ware v. Evangelical Baptist Society, 181 Mass. 285 (63 N. E. 885); Albachten v. Golden Rule, 135 Minn. 381 (160 N. W. 1012); Haddon v. Snellenberg, 293 Pa. 333 (142 Atl. 8); Johnson v. Desmond, 165 N. Y. Supp. 290 (3); Weller v. Consolidated Gas Co., 198 N. Y. 98 (91 N. E. 286, 139 Am. St. R. 798); Viles v. Thunborg, 164 Wash. 190 (2 Pac. (2d) 666); Watkins v. Piggly Wiggly Bird Co., 31 Fed. (2d) 889; Hertz v. Advertisier Co., 201 Ala. 416 (78 So. 794, L. R. A. 1918F, 137); Hoyt v. Woodbury, 200 Mass. 343 (86 N. E. 772, 22 L. R. A. (N. S.) 730).
While, as has been so often held as to be almost axiomatic in this State, questions of the plaintiff’s and of the defendant’s negligence, and of the proximate cause of an injury, are peculiarly for the jury, and are not to be determined on demurrer except in plain cases, the petition in this case, under the foregoing rule, according to my view, failed to state a cause of action, and the court properly sustained the defendant’s general demurrer. “Whatever may be the rule in other jurisdictions, it is the law of this State that the maxim res ipsa loquitur has no application to pleadings, and general averments of negligence can not be aided thereby; it is only a rule of evidence.” Fulton Ice Co. v. Pece, 29 Ga. App. 507 (6) (116 S. E. 57), and cases cited. Thus, the mere averment that the plaintiff fell would not aid the petition. There is no allegation that the place where the injury occurred was improperly lighted so that the 5-inch step would not have been plainly visible to the plaintiff or others who merely looked at the floor; that the construction of such a level in the building was different from common practice; that any other unusual situation in the environment of the injury existed; that the plaintiff was suffering from bad eyesight or other infirmity known to the defendant or its agent (see Rollestone v. Cassirer, 3 Ga. App. 161, 59 S. E. 442); that anything occurred to throw the plaintiff off her guard; or that other facts existed which would render the defendant'liable. See also Holloman v. Henry Grady Hotel Co., 42 Ga. App. 347, 348 (156 S. E. 275).
In my opinion, this case, under its facts, is distinguishable from Wynne v. Southern Bell Tel. Co., 159 Ga. 623 (supra), where there was a dangerous and negligent construction of steps, which caught the heel of plaintiff’s shoe; from Bass v. Southern Enterprises Inc., *59832 Ga. App. 399 (supra), where the injury was alleged to have occurred not only on account of the change of level, but in a darkened moving-picture theatre, without warning floor-lights; from Moore v. Sears, 42 Ga. App. 658 (supra), where the color of the chain over which plaintiff fell, “like that of the covering of the floor,” the nature of the lighting, and other physical obstructions to the vision, were alleged in detail; from Mandeville Mills v. Dale, 2 Ga. App. 607 (supra), where the negligence alleged was in maintaining steps in a very slick, treacherous, and dangerous condition, with no banister or hand-railing; and from Mattox v. Lambright, 31 Ga. App. 441 (120 S. E. 685), where there appeared both a greasy, slippery, and dangerous condition of the floor from the application of an excessive quantity of liquid floor wax, and a failure to light the hall so that this condition could be observed. See also Hendricks v. Jones, 28 Ga. App. 335 (111 S. E. 81); Lebby v. Atlanta Realty Cor., 25 Ga. App. 369 (103 S. E. 433); the former case holding that the plaintiff was “ wanting in ordinary care when she attempted to descend the insufficiently lighted stairway in the defendant’s hotel,” and the latter that the allegations of a wet and slick floor, dangerous to walk upon, did not show “culpable negligence on the part of the defendant, or that the alleged danger was not obvious and could not by the exercise of ordinary care have been discovered by the plaintiff.” The mere general averment or conclusion that the step was “a deceptive, hidden pitfall, which was not in plain vision of the plaintiff,” did not aid the petition, and was negatived by the facts alleged.